The defendants are indicated for an assault on one Glenn Vest, and upon the case coming on for trial they moved to quash for duplicity in the bill of indictment. The motion was allowed, the bill of indictment quashed, and the State appealed. This bill should not be used as a precedent, as it is certainly liable to be criticised for its multiplicity, though it may not be necessary to quash it for "duplicity." There is much more of it than is necessary, by which we suppose the Solicitor intended to intensify the charge of an aggravated assault. But finally, after going through all the variations set *Page 388 
forth in the bill, the Solicitor came down to business, and charged the defendants as follows: "And the said Samuel D. Bryson, Thomas Shepherd (colored), and Thomas Magaha, then and there him, the said Glenn Vest, to-wit, with pistols, rocks, and knives, did assault, beat, wound, and ill treat contrary to the form of the statute in such cases made and provided, and against the peace and dignity of the State. Ferguson, Solicitor." This, we think, is a sufficient charge of an assault and battery, and the other statement of intention to beat, conspiracy, etc., may be treated as surplusage, or as matters of inducement only. This view of the case seems to be in the spirit of our legislation (Code, sec. 1183), and in harmony with our decisions thereunder. S. v. Harris, 106 N.C. 682, and cases cited. While we feel called upon to sustain this bill for the reasons and upon the authorities we have given, we will say to Solicitors that it is much safer to adhere to precedents, as nearly as they can in drawing their bills. This would save them and the courts much trouble. There was error in quashing the bill of indictment.
Error. *Page 389